ON PETITION FOR REHEARING
SPECTOR, Chief Judge.
Appellant has filed his motion for rehearing contending as grounds therefor that this court failed to consider a point raised on appeal in the rendition of our decision filed October 5, 1971.
The point which appellant contends we overlooked asserts that the court below erred by failing to comply with Rule 1.720, Florida Rules of Criminal Procedure, requiring that the trial court inform the defendant at the time the sentence is to be pronounced of the accusation against him and of the judgment, and further that defendant be asked by the court whether he has any cause to show why sentence should not be pronounced.
As stated in our decision, the sentence imposed upon appellant resulted from a plea bargain. No case is cited by appellant which holds that Rule 1.720 is applicable in a plea bargaining situation. Indeed, it seems to us that the purpose of Rule 1.720 and the related rule, 1.780, is in fact accomplished by plea bargaining negotiations as a result of which the charges against the defendant are reduced in exchange for defendant’s plea of guilty to the lesser charges. We hold that failure to comply with Rules 1.720 and 1.780 is not reversible error where the sentence complained of results from obvious plea bargaining. In such circumstances, noncompliance is harmless error.
Rehearing denied.
CARROLL, DONALD K., and JOHNSON, JJ., concur.